Citation Nr: 0320889	
Decision Date: 08/20/03    Archive Date: 08/25/03

DOCKET NO.  97-19 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a cervical spine 
disability secondary to service-connected postoperative 
residuals of a gunshot wound of the right foot and/or a 
service-connected low back strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel
INTRODUCTION

The veteran served on active duty from October 1992 to April 
1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 1997 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

This case was the subject of a Board remand dated in May 
1999. 


REMAND

The Board attempted to undertake additional development in 
the instant case, pursuant to the authority granted by 
38 C.F.R. §19.9(a)(2).  The Board sent a letter to the 
veteran dated in April 2003, informing the veteran that it 
had initiated obtaining a VA medical opinion and obtaining VA 
treatment records pertinent to her claim.  However, on May 1, 
2003, before either of these tasks were completed, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  
See Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2) was invalid 
because in conjunction with 38 C.F.R. § 20.1304, it allowed 
the Board to consider additional evidence without having to 
remand the case to the agency of original jurisdiction for 
initial consideration and without having to obtain the 
appellant's waiver, which was contrary to 38 U.S.C. § 
7104(a).  The Federal Circuit further held that 38 C.F.R. § 
19.9(a)(2)(ii) was invalid in that it provided 30 days to 
respond to notice, which was contrary to 38 U.S.C. § 5103(b), 
which provides a claimant one year to submit evidence.

Also, the appellant has not been apprised of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106- 475, 114 
Stat. 2096 (2000) (VCAA).  The RO should ensure compliance 
with the duty to notify and assist provisions of the VCAA, to 
include notifying the veteran of the evidence needed to 
substantiate her claim and the avenues through which she 
might obtain such evidence, and of the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  See 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

In light of the Federal Circuit's holdings, the Board 
concludes that it must remand the veteran's claim for the RO 
to consider any additional evidence in the first instance and 
to accomplish the duties to notify and assist as mandated by 
the VCAA.

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the applicable requirements of the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2002).  The RO should 
review the record and send an appropriate 
letter to the veteran to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA, to 
include 38 U.S.C. § 5103(b).  The RO's 
attention is directed to Quartuccio v. 
Principi, supra, pertaining to the 
amended version of 38 U.S.C.A. § 5103(a), 
which requires that the Secretary 
identify for the veteran which evidence 
the VA will obtain and which evidence the 
veteran is expected to present. 

2.  The RO should obtain all out-patient 
and any hospital records of the veteran's 
treatment at the St. Louis VA Medical 
Center, dated from January 2001 to the 
present.  Also, the RO should ask the 
veteran (appellant) to identify any other 
VA and any non-VA health care providers 
that have treated her for a cervical 
spine disability.  After obtaining any 
required releases from the veteran, the 
RO should obtain records from each health 
care provider the veteran identifies

Records of a Federal department or agency 
must be sought until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain these 
records would be futile.  In this 
context, VA must either provide the 
reported VA treatment records, or it must 
provide for the record a statement 
indicating why it is "reasonably certain 
that such records do not exist or that 
further efforts to obtain these records 
would be futile."  

3.  After completing the above 
development, and adding any evidence 
secured to the claims folder, the RO 
should refer the claims file to Gary 
Miller, M.D., of the VA Medical Center in 
St. Louis, Missouri, for the purpose of 
addressing the question of whether the 
veteran's cervical spine disability is 
secondary to her service-connected low 
back strain and/or crutch walking 
associated with her service-connected 
right foot disability.  

The physician must state in the 
examination report that the claims folder 
was reviewed, to include the October 1996 
VA examination report, Doctor 
Brookerson's statements of May 
1997/October 1998, the May 1997 VA 
examination report, and the August 2001 
VA examination report, which are tabbed 
in the file.  

The Board has considered the report of 
the most recent VA examination dated in 
May 2000, and an addendum to that 
evaluation from Dr. Miller, dated in 
August 2001.  The latter addresses the 
question of whether the veteran's 
cervical spine disability was caused or 
aggravated by an altered gait associated 
with her service-connected residuals of a 
gunshot wound of the right foot.  
However, the veteran is also claiming 
that her cervical spine disorder is 
secondary to her service-connected low 
back strain (rated 40 percent disabling).  
This question was presented to Dr. Miller 
but was not addressed in his report.  

Accordingly, following a review of the 
relevant medical evidence in the claims 
file, Dr. Miller should opine whether it 
is at least as likely as not(50 percent 
or more likelihood) that the veteran's 
cervical spine disability (diskectomy in 
November 1996, and diskectomy with fusion 
at C5-C6 in May 1998) was caused or 
aggravated (chronic worsening of the 
underlying condition versus a temporary 
flare-up of symptoms) by her service 
connected low back strain.  Also, since 
the veteran is contending that that her 
cervical spine disability is causally 
related to lengthy periods of using 
crutches (following each of five foot 
surgeries), Dr. Miller should address 
this aspect of the veteran's claim: 
whether it is at least as likely as not 
that the veteran's cervical spine 
disability was caused or aggravated by 
her history of crutch walking associated 
with her right foot disability.  The 
physician should provide a rationale for 
both opinions. 

If it is deemed necessary to conduct 
another examination by Dr. Miller to 
address the questions presented, such 
should be accomplished.  

If Dr. Miller is not available, the 
claims file should be referred to another 
clinician, who should, after a review of 
the record (see above) and an examination 
of the veteran's cervical spine, back and 
right foot, address the questions 
presented above

4.  The RO should readjudicate the issue 
of entitlement to service connection for 
a cervical spine disability secondary to 
service-connected postoperative residuals 
of a gunshot wound of the right foot or a 
service-connected low back strain, with 
consideration of all of the evidence 
added to the record since the 
Supplemental Statement of the Case (SSOC) 
issued in September 2001.
 
5.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which must contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the September 
2001 SSOC.  A reasonable period of time 
for a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until she is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




